Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference into the Registration Statement on Form S-3 (No.333-134102) and Form S-8 (No. 333-104060 and No. 333-132898) of Kingstone Companies, Inc. and Subsidiaries of our report dated April13, 2009 with respect to the consolidated financial statements of Kingstone Companies, Inc. appearing in this Annual Report on Form 10-K of Kingstone Companies, Inc for the year ended December 31, 2009. Holtz Rubenstein Reminick LLP Melville, New York April 7, 2010
